United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
U.S. POSTAL SERVICE, FORT WORTH
PROCESSING & DISTRIBUTION CENTER,
Fort Worth, TX, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 20-0770
Issued: January 5, 2021

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge

On February 24, 2020 appellant filed a timely appeal from a January 27, 2020 merit
decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate
Boards assigned Docket No. 20-0770.
On July 15, 2019 appellant, then a 65-year-old mail handler, filed an occupational disease
claim (Form CA-2) alleging that she developed bilateral wrist and elbow weakening, aching,
burning, numbness, and tingling due to factors of her federal employment. She asserted that she
was unable to bend her right wrist and elbow, noting that the right elbow was worse. Appellant
noted that she first became aware of her conditions on March 15, 2018 and realized their
relationship to her federal employment on July 15, 2019. She did not stop work.
In an attached statement, appellant indicated that she was working in a limited-duty
capacity as a result of a prior injury. She noted that she often bumped her elbow, accidentally,
against a metal object attached to the conveyor belt. Appellant asserted that the repetitive motions
involved in these activities over time had weakened her wrists and elbows, often causing a burning
sensation and inflammation.
In a July 15, 2019 medical report, Dr. Christopher R. Mann, an occupational medicine
specialist, noted that he had conducted a physical examination which revealed normal results aside

from edema in appellant’s wrists and elbows. He noted that appellant previously had bilateral
shoulder, lumbar spine, bilateral knee, and cervical spine work-related injuries, but no other
preexisting conditions. Dr. Mann diagnosed disorder of ligament, unspecified other synovitis and
tenosynovitis of the hand/wrist, and unspecified other synovitis and tenosynovitis of the forearm.
He opined that appellant’s employment factors such as repetitive reaching, pushing/pulling, and
lifting/carrying activities caused appellant’s injuries.
In a July 25, 2019 letter, the employing establishment controverted appellant’s claim
noting that she had preexisting conditions, which were accepted in a different claim, and was
working in a limited-duty position since September 16, 2014. It also asserted that she previously
filed a claim for bilateral hand and wrist conditions, which was denied on February 28, 2017.1 The
employing establishment contended that appellant’s current symptoms could be a residual effect
of her previously accepted conditions.
A memorandum to file dated July 29, 2019 listed appellant’s other claims, which included
a prior claim for a May 20, 2010 traumatic injury under OWCP File No. xxxxxx799, which was
accepted for bilateral hand and wrist tenosynovitis, bilateral shoulder sprains, adhesive capsulitis
of the shoulder, sprain of the left back, and bilateral complete rotator cuff rupture. OWCP File
No. xxxxxx799 was administratively combined with OWCP File No. xxxxxx151, an August 15,
2007 traumatic injury claim accepted for sprains of the shoulder, upper arm, neck, back lumbar
region, and contusions of the face, scalp, and neck, which served as the master case file.2
By decision dated October 17, 2019, OWCP denied appellant’s occupational disease claim
finding that the medical evidence was insufficient to establish causal relationship between her
diagnosed conditions and the accepted factors of her federal employment.
On November 12, 2019 appellant requested reconsideration. In support of her
reconsideration request, she submitted Dr. Mann’s modified July 15, 2019 report and other
medical and diagnostic reports dated October 7 through December 11, 2019.
By decision dated January 27, 2020, OWCP denied modification of its prior decision.
The Board has duly considered the matter and finds that the case is not in posture for
decision.
OWCP’s procedures provide that cases should be combined when correct adjudication
depends on cross-referencing between files and where two or more injuries occur to the same part
of the body.3 In the instant case, appellant filed an occupational disease claim for bilateral
1

This claim was adjudicated under OWCP File No. xxxxxx049. By decision dated February 28, 2017, OWCP
denied appellant’s occupational disease claim in File No. xxxxxx049.
2
The record also reflects that appellant has three other prior claims under claims OWCP File Nos. xxxxxx861,
xxxxxx407, and xxxxxx327. These claims have also been administratively combined with File No. xxxxxx151
designated as the master file.
3
Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).

2

wrist/elbow injuries. The Board notes that appellant’s prior claims under OWCP File Nos.
xxxxxx151 and xxxxxx049 also involved her bilateral hand, wrist, and elbow. However, OWCP
has not administratively combined the present claim with master File No. xxxxxx151or File No.
xxxxxx049.
For a full and fair adjudication, the Board finds that this case must be remanded to OWCP
to administratively combine the present claim file with master File No. xxxxxx151 and File No.
xxxxxx049. Following this and other such further development as deemed necessary, OWCP shall
issue a de novo decision.4
IT IS HEREBY ORDERED THAT the January 27, 2020 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for further
proceedings consistent with this order of the Board.
Issued: January 5, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

4

R.G., Docket No. 19-1755 (issued July 7, 2020); L.M., Docket No. 19-1490 (issued January 29, 2020).

3

